Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 12 recite “the access port”. Because claim 1 introduces “at least one access port” it is unclear if “the access port” of claims 9 and 12 is referring to the previously recited “at least one access port” or referring back to only one (or a specific one) of the previously claimed “at least one access port”. For the purposes of claim interpretation, “the access port” in claims 9 and 12 is being treated as though it reads “the at least one access port”. Claim 10 is rejected by virtue of its dependence from claim 9.
Similarly, claim 15 introduces “at least one curved channel” in line 4, “at least one access port” in lines 5-6, and “at least one loop” in line 8, but later recites “the curved channel” in line 6, “the access port” in lines 8-9, and “the loop” in line 11. It is unclear if “the curved channel”, “the access port” and “the loop” are meant to refer back to the previously recited at least one curved channel, the at least one access port, and the at least one loop, respectively, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11, 15-16 and 20a1 as being anticipated by Hartley et al. (US 2003/0233140). Hartley discloses a system for deploying at least a portion of a stent, the system comprising a cannula (1) comprising a lumen (see fig. 6), a guide member (7; fig. 5) coupled to the cannula, the guide member comprising an outer surface, the guide member defining at least one curved channel (9) therein (note: channel 9 considered a curved channel due to curved walls of channel, which is circular in cross-section), the at least one curved channel defining a trigger wire lumen, the guide member comprising at least one access port (e.g., 13; fig. 7) through the outer surface of the curved channel, and a trigger wire (11)  disposed in the trigger wire lumen. 
Regarding claims 3 and 4, the guide member defines two curved channels (9) therein (see figs. 5, 6) that do not intersect. 
Regarding claims 5 and 6, the system further comprises a sleeve (28) disposed about at least a portion of the cannula (figs. 1, 2) and a portion of the trigger wire (figs. 1, 2).
Regarding claim 7, the guide member comprises a plurality of access ports through the outer surface and in communication with the curved channel (13 and distal-most opening shown in fig. 5/7 that allows excess to channel 9; note that instant application uses proximal to mean the end closest to the heart and furthest from user/surgeon). 
Regarding claim 8, the system comprises a tip (3) disposed proximal the guide member, the tip defining a cavity (space in which 7/1/11 extends in fig. 7) in which a portion of the trigger wire (11) is disposed (see fig. 7). 
Regarding claim 9, the system further comprises a loop (16; fig. 8) disposed about the trigger wire and extending at least partially into the access port (fig. 8, which appears to show left-most loop (16) extending inwardly past outer-most surface of 7 at aperture 13; as further understood in view of fig. 8, the trigger wire may be pulled more taut/straightened to force the loop 16 further into the access port).
Regarding claim 11, the system comprises a handle distal of the cannula (distal of at least the proximal end of the cannula) for controlling the trigger wire (via 40, 41 of handle; [0049], [0050]). Note that the instant application uses “proximal” to refer to end of device closest to heart).
Regarding claim 20, Hartley discloses a method of delivering a stent graft, the method comprising, in a medical assembly comprising a trigger wire (11) surrounded by a loop (16; fig. 8), the loop retraining an apex of an end stent (17) of the stent graft (19), moving the trigger wire distally such that the trigger wire passes completely through the loop such that the apex is no longer restrained ([0059]). 
Regarding 15, Hartley discloses a medical device assembly comprising a cannula (1) comprising a lumen, a guide member (7) disposed over the cannula, the guide member comprising an outer surface, the guide member comprising at least one curved channel (9) therein (note that channel has circular cross-section and is therefore curved), the at least one curved channel defining a trigger wire lumen, the guide member comprising at least one access port (e.g., 13) through the outer surface to the curved channel, a trigger wire (11) disposed in the trigger wire lumen, at least one loop (16) disposed around the trigger wire (fig. 8) and extending through the access port (note: portion of loop wraps around the trigger wire and is internal to trigger wire such that the loop extends through the port at least when wire is pulled taut, or withdrawn distally such that the loop is on straight portion of trigger wire; note also that fig. 8 shows the left-most loop extending inwardly past outer-most wall of 7 at aperture 13), and a stent graft (19) disposed about the cannula, the stent graft comprising an end stent (17) defining an apex, the apex extending through the loop (fig. 8).
Regarding claim 16, the assembly comprises a tip (3) disposed proximal to the guide member, the tip defining a cavity (space in which 7 extends in fig. 7) in which a portion of the wire is disposed (see fig. 7).
Claim(s) 1-2, 5-7, 11, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Melsheimer (US 2014/0277350). Melscheimer discloses a system for deploying at least a portion of a stent, the system comprising a cannula (53) comprising a lumen (described as a catheter or cannula, and therefore understood to have a lumen), a guide member (50) coupled to the cannula, the guide member comprising an outer surface, the guide member defining at least one curved channel (passing beneath arches 54) therein (consider curved surface of arches, which defines part of channel; consider also embodiments shown in figs. 3 or 6A,B, wherein the channel follows a helical path), the at least one curved channel defining a trigger wire lumen (see fig. 3), the guide member comprising at least one access port . 
Regarding claim 2, the curved channel is a helical channel (consider embodiment shown in figure 3 or figs. 6a, 6b, wherein channel follows a helical path).
Regarding claim 13, the guide member has a substantially ovoid shape (i.e., substantially egg-shaped) when considering the embodiment shown in fig. 8 for example, or when considering the expandable portion of fig. 2A.
Regarding claims 5 and 6, the system comprises a sleeve (10) disposed about at least a portion of the cannula and a portion of the trigger wire (see fig. 1).
Regarding claim 7, the guide member comprises a plurality of access ports (each port 52A that gives access to space under each arch 54) through the outer surface (fig. 2a, b) and in communication with the curved channel. 
Regarding claim 11, the system comprises a handle (8/9/10; fig. 1; [0041])) distal of the cannula (distal of proximal end of cannula) for controlling the trigger wire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of Gloss et al. (US 2018/0311042). Harley discloses the invention substantially as stated above except for a smoothed or chamfered edge on the access port. Gloss discloses that it is known to provide a smooth rounded edge (440,540; figs. 8a-9) on an aperture (424, 524) thorough which . 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0262919 to Ondersma et al. discloses that a trigger wire may be spirally wrapped around a stent ([0025]), but does not disclose a spiral or helical channel, helical lumen, or helical tube in which the trigger wire is housed..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





KSH 3/23/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771